            CaseApplication
   AO 106A (08/18) 2:21-mj-01701-DUTY                  Document
                            for a Warrant by Telephone or                1 Filed
                                                          Other Reliable Electronic    04/09/21
                                                                                    Means              Page 1 of 38 Page ID #:1


                                            UNITED STATES DISTRICT COURT
                                                                            for the
                                                                Central District
                                                             __________  Districtofof
                                                                                    California
                                                                                      __________

                      In the Matter of the Search of                          )
              (Briefly describe the property to be searched or identify the   )
                              person by name and address)                     )         Case No. 2:21-MJ-1701
       The person of ERIC IZMITLIAN, date of birth                            )
       March 6, 1972, as described in Attachment A-1                          )
                                                                              )
                                                                              )
                                                                              )

       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):

         See Attachment A-1
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                        evidence of a crime;
                        contraband, fruits of crime, or other items illegally possessed;
                        property designed for use, intended for use, or used in committing a crime;
                        a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
                Code Section                                                                Offense Description
          18 U.S.C. §§ 1029, 1341, 1343, 371,                                     See Affidavit
          and 1349
                        Continued on the attached sheet.
            Delayed notice of               days (give exact ending date if more than 30 days:                                    ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                             /s/ Jeffrey D. Wolf
                                                                                                         Applicant’s signature
                                                                                             Jeffrey D. Wolf, DOL OIG SA
                                                                                                         Printed name and title
Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: ___________________
                                                                                                         Judge’s signature
City and state: Los Angeles , CA                                                    Honorable Karen Stevenson
                                                                                                         Printed name and title
AUSA: Jeremiah Levine (213) 894 8323
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 2 of 38 Page ID #:2




                            ATTACHMENT A-1

PERSON TO BE SEARCHED

     The person to be searched within the Central District of

California is ERIC IZMITLIAN, date of birth March 6, 1972, as

pictured below:




     The search of IZMITLIAN shall include any items on his

person or within his immediate vicinity and control that are

capable of containing items to be seized, including clothing

pockets, digital devices, and containers (such as briefcases,

backpacks, boxes, and purses).
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 3 of 38 Page ID #:3




                              ATTACHMENT B

I. ITEMS TO BE SEIZED
     1.   The items to be seized are evidence, contraband,

fruits, and/or instrumentalities of violations of 18 U.S.C. §§

1029 (Fraud and Related Activity in Connection with Access

Devices), 1341 (Mail Fraud), 1343 (Wire Fraud), 371

(Conspiracy), and 1349 (Conspiracy to Commit Mail or Wire Fraud)

(collectively, the “Subject Offenses”), namely:

          a.      Records, documents, correspondence, faxes, and e-

mails sent to and received from any state workforce agency,

including the California Employment Development Department,

including any applications for Unemployment Insurance.

          b.      Records and documents containing information,

including Personally Identifiable Information, such as names,

Social Security Numbers, dates of birth, addresses, phone

numbers, and driver’s license numbers, to be used in support of

any application for Unemployment Insurance, and/or any claim of

continuing eligibility for Unemployment Insurance.

          c.      Checks and Electronic Benefit Payment cards

received from any state workforce agency including the

California Employment Development Department.

          d.      Security camera footage showing activity within

the SUBJECT PREMISES;

          e.      Copies of and actual driver licenses, state

identification cards, passports, and other forms of

identification.


                                   28
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 4 of 38 Page ID #:4




          f.    Indicia of occupancy, residency, control, and/or

ownership of the SUBJECT PREMISES (as identified in Attachment

A), including utility bills, telephone bills, loan payment

receipts, rent documents, keys, photographs, and bank records.

          g.    Bank records or records received from financial

institutions, including debit cards; correspondence regarding

debit card accounts; wire transfer records; bank statements and

associated transactional records; money drafts; letters of

credit; safety deposit box keys and records; income tax records;

payroll records; credit cards; and any other records of

financial transactions that reflect the disposition and/or

allocation of monies.

          h.    Pre-paid cash equivalent cards.

          i.    Records and communications relating to the

acquisition, secreting, transfer, concealment, and/or

expenditure of unemployment insurance funds.

          j.    Correspondence with, and records concerning,

incarcerated individuals.

          k.    Records relating to any travel to any

correctional facilities located in California.

          l.    Contents of any calendar or date book stored on

any of the digital devices.

          m.    Global Positioning System coordinates and other

information or records identifying travel routes, destinations,

origination points, and other locations.

          n.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to
                                   29
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 5 of 38 Page ID #:5




show address book information, including all stored or saved

telephone numbers.

          o.    Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls.

          p.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show SMS text, email communications or other text or written

communications sent to or received from any of the digital

devices and which relate to the Subject Offenses.

          q.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show instant and social media messages (such as Facebook,

Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

SMS text, email communications, or other text or written

communications sent to or received from any digital device and

which relate to the Subject Offenses.

          r.    Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offenses, and forensic copies thereof.
          a.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:


                                   30
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 6 of 38 Page ID #:6




                i.      evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                ii.     evidence of the presence or absence of

software that would allow others to control the device, such as
viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                iii. evidence of the attachment of other devices;

                iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                v.      evidence of the times the device was used;

                vi.     passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                viii.        records of or information about

Internet Protocol addresses used by the device;

                ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser
                                   31
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 7 of 38 Page ID #:7




history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

     2.   As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.
     3.   As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.




                                   32
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 8 of 38 Page ID #:8



II. SEARCH PROCEDURES FOR HANDLING POTENTIALLY PRIVILEGED
      INFORMATION
     4.   The following procedures will be followed at the time

of the search in order to avoid unnecessary disclosures of any

privileged attorney-client communications or work product:

     Non-Digital Evidence


     5.   Prior to reading any document or other piece of

evidence (“document”) in its entirety, law enforcement personnel

conducting the investigation and search and other individuals

assisting law enforcement personnel in the search (the “Search

Team”) will conduct a limited review of the document in order to

determine whether or not the document appears to contain or

refer to communications between an attorney, including Richard

Novak, or to contain the work product of an attorney, and any

person (“potentially privileged information”).         If a Search Team

member determines that a document appears to contain potentially

privileged information, the Search Team member will not continue

to review the document and will immediately notify a member of

the “Privilege Review Team” (previously designated individual(s)

not participating in the investigation of the case).          The Search

Team will not further review any document that appears to

contain potentially privileged information until after the

Privilege Review Team has completed its review.

     6.   In consultation with a Privilege Review Team Assistant

United States Attorney (“PRTAUSA”), if appropriate, the

Privilege Review Team member will then review any document

identified as appearing to contain potentially privileged

                                   33
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 9 of 38 Page ID #:9




information to confirm that it contains potentially privileged

information.   If it does not, it may be returned to the Search

Team member.   If a member of the Privilege Review Team confirms

that a document contains potentially privileged information,

then the member will review only as much of the document as is

necessary to determine whether or not the document is within the

scope of the warrant.    Those documents which contain potentially

privileged information but are not within the scope of the
warrant will be set aside and will not be subject to further

review or seizure absent subsequent authorization.         Those

documents which contain potentially privileged information and

are within the scope of the warrant will be seized and sealed

together in an enclosure, the outer portion of which will be

marked as containing potentially privileged information.           The

Privilege Review Team member will also make sure that the

locations where the documents containing potentially privileged

information were seized have been documented.

     7.    The seized documents containing potentially privileged

information will be delivered to the United States Attorney’s

Office for further review by a PRTAUSA.       If that review reveals

that a document does not contain potentially privileged

information, or that an exception to the privilege applies, the

document may be returned to the Search Team.        If appropriate

based on review of particular documents, the PRTAUSA may apply

to the court for a finding with respect to the particular

documents that no privilege, or an exception to the privilege,

applies.
                                   34
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 10 of 38 Page ID #:10



      Digital Evidence


      8.    The Search Team will search for digital devices

capable of being used to facilitate the subject offenses or

capable of containing data falling within the scope of the items

to be seized.    The Privilege Review Team will then review the

identified digital devices as set forth herein.          The Search Team

will review only digital device data which has been released by

the Privilege Review Team.

      9.    The Privilege Review Team will, in their discretion,

either search the digital device(s) on-site or seize and

transport the device(s) to an appropriate law enforcement

laboratory or similar facility to be searched at that location.

      10.   The Privilege Review Team and the Search Team shall

complete both stages of the search discussed herein as soon as

is practicable but not to exceed 180 days from the date of

execution of the warrant.      The government will not search the

digital device(s) beyond this 180-day period without obtaining

an extension of time order from the Court.

      11.   The Search Team will provide the Privilege Review Team

with a list of “privilege key words” to search for on the

digital devices, to include specific words like “Richard Novak”

or his email addresses, and generic words such as “privileged”

“work product.”    The Privilege Review Team will conduct an

initial review of the data on the digital devices using the

privilege key words, and by using search protocols specifically

chosen to identify documents or data containing potentially


                                    35
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 11 of 38 Page ID #:11




privileged information.      The Privilege Review Team may subject

to this initial review all of the data contained in each digital

device capable of containing any of the items to be seized.

Documents or data that are identified by this initial review as

not potentially privileged may be given to the Search Team.

      12.   Documents or data that the initial review identifies

as potentially privileged will be reviewed by a Privilege Review

Team member to confirm that they contain potentially privileged
information.    Documents or data that are determined by this

review not to be potentially privileged may be given to the

Search Team.    Documents or data that are determined by this

review to be potentially privileged will be given to the United

States Attorney’s Office for further review by a PRTAUSA.

Documents or data identified by the PRTAUSA after review as not

potentially privileged may be given to the Search Team.           If,

after review, the PRTAUSA determines it to be appropriate, the

PRTAUSA may apply to the court for a finding with respect to

particular documents or data that no privilege, or an exception

to the privilege, applies.      Documents or data that are the

subject of such a finding may be given to the Search Team.

Documents or data identified by the PRTAUSA after review as

privileged will be maintained under seal by the investigating

agency without further review absent subsequent authorization.

      13.   The Search Team will search only the documents and

data that the Privilege Review Team provides to the Search Team

at any step listed above in order to locate documents and data

that are within the scope of the search warrant.          The Search
                                    36
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 12 of 38 Page ID #:12




Team does not have to wait until the entire privilege review is

concluded to begin its review for documents and data within the

scope of the search warrant.       The Privilege Review Team may also

conduct the search for documents and data within the scope of

the search warrant if that is more efficient.

      14.   In performing the reviews, both the Privilege Review

Team and the Search Team may:

            a.   search for and attempt to recover deleted,
“hidden,” or encrypted data;

            b.   use tools to exclude normal operating system

files and standard third-party software that do not need to be

searched; and

            c.   use forensic examination and searching tools,

such as “EnCase” and “FTK” (Forensic Tool Kit), which tools may

use hashing and other sophisticated techniques.

            d.   Neither the Privilege Review Team nor the

Investigation Team will seize contraband or evidence relating to

other crimes outside the scope of the items to be seized without

first obtaining a further warrant to search for and seize such

contraband or evidence.

      15.   If the search determines that a digital device does

not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

            a.   If the search determines that a digital device

does contain data falling within the list of items to be seized,


                                    37
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 13 of 38 Page ID #:13




the government may make and retain copies of such data, and may

access such data at any time.

            b.   If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the
device has expired) absent further court order.

            c.   The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

            d.   After the completion of the search of the digital

devices, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

      16.   The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the
                                    38
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 14 of 38 Page ID #:14




custody and control of attorneys for the government and their

support staff for their independent review.

        17.   In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

              a.   Any digital device capable of being used to

commit, further, or store evidence of the offense(s) listed

above;
              b.   Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

              c.   Any magnetic, electronic, or optical storage

device capable of storing digital data;

              d.   Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

              e.   Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

              f.   Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

              g.   Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.

        18.   During the execution of this search warrant, law

enforcement is permitted to: (1) depress ERIC IZMITLIAN’s thumb
                                    39
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 15 of 38 Page ID #:15




and/or fingers onto the fingerprint sensor of the device (only

when the device has such a sensor), and direct which specific

finger(s) and/or thumb(s) shall be depressed; and (2) hold the

device in front of ERIC IZMITLIAN’s face with his or her eyes

open to activate the facial-, iris-, or retina-recognition

feature, in order to gain access to the contents of any such

device.     In depressing a person’s thumb or finger onto a device

and in holding a device in front of a person’s face, law

enforcement may not use excessive force, as defined in Graham v.

Connor, 490 U.S. 386 (1989); specifically, law enforcement may

use no more than objectively reasonable force in light of the

facts and circumstances confronting them.

      19.    The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                    40
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 16 of 38 Page ID #:16




                                 AFFIDAVIT

      I, Jeffrey D. Wolf, being duly sworn, declare and state as

follows:

                          I.   INTRODUCTION

      1.   I am a Special Agent (“SA”) with the United States

Department of Labor (“DOL”), Office of Inspector General

(“OIG”), and have served in this capacity for eight months.            I

am presently assigned to the Los Angeles Regional Office.           My

responsibilities as a DOL-OIG Special Agent include

investigating unemployment insurance fraud, mail fraud, and

identity theft, as well as other related crimes.          I am a

graduate of the Federal Law Enforcement Training Center

(“FLETC”) in Glynco, Georgia.       As part of the training provided

at FLETC, I successfully completed the Basic Training course,

which included, but was not limited to, courses in criminal and

constitutional law.       I served on active duty with the United

States Coast Guard for over 13 years, and over 9 years with the

United States Coast Guard Reserve.        Before my employment with

DOL-OIG, I was employed as an investigator for the DOL, Office

of Labor Management Standards, responsible for conducting civil

and criminal investigations.

                    II.    PURPOSE OF AFFIDAVIT

      2.   This affidavit is made in support of search warrants

for the person of ERIC IZMITLIAN, as further described in

Attachment A-1; and for the commercial property known as “Gold

Diggers” located at 14719 Rinaldi Street, San Fernando,

California 91340 (the “SUBJECT PREMISES”) as described in
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 17 of 38 Page ID #:17




Attachment A-2, for the items to be seized described in

Attachment B.

      3.     The items to be seized are the evidence, fruits, and

instrumentalities of violations of 18 U.S.C. §§ 1029 (Fraud and

Related Activity in Connection with Access Devices), 1341 (Mail

Fraud), 1343 (Wire Fraud), 371 (Conspiracy), and 1349

(Conspiracy to Commit Mail or Wire Fraud) (collectively, the

“Subject Offenses”), as described more fully in Attachment B,

which is incorporated herein by reference.

      4.     The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does

not purport to set forth all of my knowledge of or investigation

into this matter.     Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

    III. BACKGROUND INFORMATION ON UNEMPLOYMENT INSURANCE
                BENEFITS AND COVID-19-RELATED FRAUD
      5.     Since 1935, the U.S. Department of Labor’s

Unemployment Insurance (“UI”) program has provided unemployment

benefits to eligible workers who become unemployed through no

fault of their own.     This program ensures that at least a

significant portion of the necessities of life -- most notably

food, shelter, and clothing -- are met on a weekly basis while

the worker seeks employment.       UI beneficiaries who meet the
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 18 of 38 Page ID #:18




requirements of the applicable state law are eligible for this

temporary financial assistance.       Each state administers a

separate UI program within the guidelines established by federal

law.   In the State of California, the Employment Development

Department (“EDD”) administers the UI program for residents and

others physically performing work activities in California.

       6.   On March 13, 2020, the President of the United States

declared the COVID-19 pandemic an emergency under the Robert T.

Stafford Disaster Relief and Emergency Assistance Act.           On March

27, 2020, the Coronavirus Aid, Relief, and Economic Security Act

(“CARES Act”) was enacted to provide emergency assistance and

health care response for individuals, families, and businesses

affected by the COVID-19 pandemic.        The CARES Act included,

among other things, the establishment of (1) the Pandemic

Unemployment Assistance (“PUA”) benefit to provide financial

assistance to individuals who are out of work due to the

pandemic, including those who do not usually qualify for regular

state UI such as self-employed, contract, and “gig workers;”

(2) the Pandemic Emergency Unemployment Compensation (“PEUC”)

benefit, a 13-week benefit extension for people who have used

all benefits available in their regular UI claim; and (3) the

Pandemic Additional Compensation (“PAC”) benefit, an additional

$600 federal stimulus payment automatically added to each week

of benefits received between March 29, 2020, and July 25, 2020.

       7.   California EDD began accepting applications for PUA

benefits on or about April 28, 2020.        Applications may be made

online from any digital device, including any smartphone, that
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 19 of 38 Page ID #:19




connects to the Internet and is capable of accessing the EDD

website’s UI benefits page.

      8.     Persons applying for PUA benefits do not need to

submit any supporting documents to the EDD with their

applications.    Claimants enter their total income for the 2019

calendar year on the application.       The stated income will be

used to pay the minimum benefits of $167 per week.          EDD may

request documentation to provide proof of the stated income.1

If the income information provided by the PUA claimant meets an

annual earnings threshold of $17,368 or more, the EDD will work

as quickly as possible to verify the claimant’s income using

other resources available to EDD in order to increase the PUA

weekly benefit amount.

      9.     Like regular UI claims, PUA claims can be filed

online.     When an individual files a PUA claim online, EDD

automatically maintains certain information regarding the filing

of the claim.    This information includes the date and time the

claim was submitted, the name of the person for whom the claim

was filed, and the Internet Protocol (“IP”) address of the

computer, or Internet Service Provider (“ISP”) account, that was

used to file the claim.

      10.    A PUA claimant must answer various questions to

establish his or her eligibility for PUA benefits.          The claimant

must provide his or her name, social security number, and

mailing address.     The claimant must also identify a qualifying

      1In general, EDD accepts items such as an annual tax
return, 1099 forms, W-2s, and pay stubs as proof of income.
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 20 of 38 Page ID #:20




occupational status and COVID-19-related reason for being out of

work.

        11.   After it accepts a UI claim, including a claim

submitted pursuant to the PUA program, EDD typically deposits UI

funds every two weeks to an Electronic Benefit Payment (“EBP”)

debit card administered by Bank of America (“BofA”), which the

claimant can use to pay for his/her expenses.         The EBP card is

sent via the U.S. Postal Service to the claimant at the address

the claimant provides in their UI claim.         Claimants can activate

their debit card over the phone or online.

        12.   When receiving regular UI benefits, a claimant must

complete a Continued Claim Form (DE 4581) and certify every two

weeks, under penalty of perjury, that he/she remains unemployed

and eligible to receive UI benefits.        EDD authorizes and

deposits payment to the EBP debit card after it receives the

Continued Claim Form.      At present, weekly PUA benefits typically

range from $40 to $450.

        13.   Once PUA claims are submitted and processed, EDD mails

EBP cards to the addresses provided on the claims.          Recipients

can use the EBP debit cards to withdraw the UI benefits by

making cash withdrawals at Automated Teller Machines and points

of sale.

                   IV.   SUMMARY OF PROBABLE CAUSE
        14.   IZMITLIAN owns and operates a gold shop called “Gold

Diggers” at the SUBJECT PREMISES.       IZMITLIAN has felony

convictions for identity theft and possession of a controlled

substance in 2001, and grand theft in 2006, all in the Los
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 21 of 38 Page ID #:21




Angeles County Superior Court.       In April and May of 2019,

IZMITLIAN purchased at least two stolen firearms at the SUBJECT

PREMISES and hid the firearms in the ceiling of the business.

Law enforcement found these stolen firearms, and another stolen

firearm, during the execution of a search warrant in June 2019.

In November of 2019, IZMITLIAN was indicted for felon in

possession of firearms in violation of 18 U.S.C. § 922(g)(1),

pled guilty, and awaits sentencing.

      15.   During an unrelated investigation, in September of

2020, law enforcement recovered and searched a cellular phone

belonging to K.R.     The phone contained SMS and MMS messages with

the SUBJECT PREMISES’ business phone number, which is a cellular

phone believed to be used by IZMITLIAN.        The messages showed

that K.R. sent IZMITLIAN approximately 53 identity profiles so

that IZMITLIAN could submit fraudulent EDD claims.          IZMITLIAN

submitted fraudulent EDD claims for the individuals from the

SUBJECT PREMISES’ IP address, and 25 of the individuals were

issued EDD payments.     Between April and September of 2020, 82

claims for UI benefits were submitted from the SUBJECT PREMISES’

IP address.    I believe many or all of the claims were fraudulent

because, among other things: (1) the messages between K.R. and

IZMITLIAN suggest that IZMITLIAN fabricated certain occupation

information on the UI applications; (2) five of the 82

applications list the SUBJECT PREMISES as the mailing address

for benefits, even though the claimants do not appear to live or

work at the SUBJECT PREMISES; (3) the messages appear to show

that at least one potential applicant is incarcerated, which
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 22 of 38 Page ID #:22




would make him ineligible to receive UI benefits; (4) the

messages appear to show that after IZMITLIAN submits UI claims,

K.R. delivers money to IZMITLIAN, which in my training and

experience indicates that IZMITLIAN is submitting fraudulent

claims for pay; and (5) based on my training and experience,

when a high volume of UI applications comes from a single IP

address without a legitimate explanation, that is an indication

of fraud.

                     V. STATEMENT OF PROBABLE CAUSE

      A.    IZMITLIAN Owns and Operates a Shop Called Gold Diggers
            at the SUBJECT PREMISES
      16.   I know the following based on my discussion with

Federal Bureau of Investigation (“FBI”) Special Agent Dennis An,

and my review of FBI and Los Angeles County Sheriff’s Department

(“LASD”) reports:

            a.     IZMITLIAN operates a gold shop called “Gold

Diggers” at the SUBJECT PREMISES.       IZMITLIAN told Agent An that

Gold Diggers is registered with the state of California under the
name of his ex-wife, but that IZMITLIAN owns and operates Gold

Diggers.2   In other interviews with law enforcement, IZMITLIAN

stated that he co-owns Gold Diggers with his ex-girlfriend, but

again emphasized that he is the daily operator of the business.

In February of 2021, I observed IZMITLIAN access Gold Diggers

using a key, and saw the “open” sign on the store appear shortly

afterwards.      IZMITLIAN also purports to own Gold Diggers in his


      2IZMITLIAN initially denied to Agent An that he owned the
SUBJECT PREMISES before admitting it.
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 23 of 38 Page ID #:23




LinkedIn profile, which was captured by Agent An in late 2019 or

early 2020, as shown below:




      B.    IZMITLIAN Recently Pled Guilty to Felon in Possession
            of Firearms and Ammunition in violation of 18 U.S.C.
            § 922(g)(1) in Connection with Purchasing Firearms at
            the SUBJECT PREMISES
      17.   I know the following based on my discussion with Agent

An, and my review of FBI and LASD reports:
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 24 of 38 Page ID #:24




            a.   In May of 2019, three men burglarized a safe in a

storage unit in Valencia, California, stealing 36 guns.          Shortly

afterwards, law enforcement observed one of the burglars

delivering boxes to the SUBJECT PREMISES.        Law enforcement

arrested that burglar and IZMITLIAN, although law enforcement

later determined that IZMITLIAN was not one of the burglars.           On

June 12, 2019, Judge Lillian Vega Jacobs of the Los Angeles

Superior Court issued a warrant to search the SUBJECT PREMISES
for the stolen guns.     During the execution of the search warrant,

law enforcement found three stolen guns hidden in the ceiling, as

well as ammunition.    Two of the firearms were from the Valencia

burglary, and another had been reported stolen earlier.          The

SUBJECT PREMISES’ surveillance footage showed IZMITLIAN handling

firearms that, based on the training and experience of Agent An,

matched the make and model of those stolen in the Valencia

burglary.   Still images from the SUBJECT PREMISES’ surveillance

footage of IZMITLIAN handling what appear to be firearms stolen

in the Valencia burglary appear below:
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 25 of 38 Page ID #:25




            b.   IZMITLIAN later confessed to Agent An that he

purchased firearms from the Valencia burglary at the SUBJECT

PREMISES.

            c.   Law enforcement also found pay-owe sheets during

the search of the SUBJECT PREMISES.       IZMITLIAN admitted the pay-

owe sheets were his, and that one of the entries indicated that

IZMITLIAN had sold a firearm in a transaction unrelated to the

purchase of guns from the Valencia burglary.

            d.   IZMITLIAN is a convicted felon, having been

convicted of felony identity theft in 2001, in violation of

California Penal Code Section 530.5(a); Possession of a

Controlled Substance, in violation of California Health and

Safety Code Section 11377(a), in 2001; and Grand Theft, in

violation of California Penal Code Section 487(a), in 2006, all

in the Los Angeles County Superior Court.
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 26 of 38 Page ID #:26




           e.     On November 19, 2019, IZMITLIAN was indicted for

one count of felon in possession of firearms and ammunition in

violation of 18 U.S.C. § 922(g)(1) in United States v. Izmitlian,

Case No 19-CR-691-MWF.     IZMITLIAN was arrested pursuant to the

indictment, and has been out of custody on bond since

approximately January 29, 2020.      On February 11, 2020, IZMITLIAN

pled guilty to felon in possession of firearms and ammunition as

charged in Count One of the indictment, and is scheduled to be

sentenced on July 28, 2021.


      C.   IZMITLIAN Submits Fraudulent UI Claims from the
           SUBJECT PREMISES
    18.     Based on my review of LASD reports from September of

2020, and on correspondence with Agent An from October of 2020,

I know the following:

           a.     In September of 2020, LASD deputies attempted to

stop a Dodge pickup truck being driven by a suspected drunk

driver in Lancaster, California.       During the pursuit, the truck

caused a traffic collision, killing the driver of another

vehicle and her unborn child.       In the investigation that

followed, law enforcement discovered that the truck was rented

by IZMITLIAN.    The driver was K.R.

           b.     Law enforcement recovered two phones from the

accident scene.    On September 21, 2020, Magistrate Judge Lisa

Chung of Los Angeles County Superior Court signed a warrant to

search the phones.     On one of the phones, there was extensive

SMS and MMS contact between K.R. and a person I believe to be
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 27 of 38 Page ID #:27




IZMITLIAN at telephone number 818-599-7893 (the “Subject

Telephone”).

      19.   I believe that IZMITLIAN is the user of the Subject

Telephone for the following reasons: Agent An told me that in an

interview in 2020, IZMITLIAN told Agent An that 818-599-7893

(the Subject Telephone) was the phone number for the SUBJECT

PREMISES, and that IZMITLIAN operates the SUBJECT PREMISES and

uses the Subject Telephone.      I have also observed that the
Subject Telephone number appears on a sign in the window of the

SUBJECT PREMISES.     Further, the social media platform Instagram

has a page titled “Izmitlian,” which references ERIC IZMITLIAN

and lists the Subject Telephone as the contact phone number.

Subscriber records obtained from Charter Communications, Inc.,

which is the internet service provider for Gold Diggers,

identified a commercial location named “CASH 4 GOLD,” at the

address of the SUBJECT PREMISES, show the associated user name

EIZMITLIAN@GMAIL.COM, and list the Subject Telephone as the

contact number for the account.

      20.   From approximately June 28, 2020, through August 27,

2020, K.R. sent the Subject Telephone SMS and MMS messages

containing at least 53 identity profiles, including, variously,

social security numbers and other personal identifying

information (“PII”), for the purpose of filing unemployment

insurance claims.     Based on the text messages, it appears that

in at least some instances, K.R. collected PII from others, and

IZMITLIAN fabricated additional information to create fraudulent

UI applications.     For example, immediately after K.R. sent the
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 28 of 38 Page ID #:28




name, social security number, birthdate, phone number, email,

and address of N.C., K.R. and IZMITLIAN, via the Subject

Telephone, had the following exchange:3




      3K.R.’s messages are on the right, and IZMITLIAN’s
responses from the Subject Telephone are on the left.
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 29 of 38 Page ID #:29




      21.   In another instance, K.R. sent IZMITLIAN information

demonstrating their apparent shared intention to submit an

application for an incarcerated individual:4




      22.   In another instance, K.R. agreed to bring IZMITLIAN

money after what appears to be a successful submission of a UI

claim:




      4Incarcerated individuals are ineligible for UI.
Ultimately, EDD does not have a record of a UI application for
this incarcerated individual.
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 30 of 38 Page ID #:30




      23.     Based on my review of records obtained from EDD, 25 of

the individuals identified by K.R. in his messages to IZMITLIAN

were granted UI benefits.      EDD issued payments for 18 of those

25 individuals.

      24.     From April 2020 through September 2020, the SUBJECT

PREMISES’ IP address submitted at least 82 UI claims.           Based on

my training and experience, I know that a single IP address

submitting numerous applications is often an indication of

fraud.

      25.     EDD authorized approximately $1,649,960 to be paid

based on the 82 claims mentioned above.

      26.     From the group of 82 claims submitted from the SUBJECT

PREMISES’ IP address, I reviewed the five claims that listed the

SUBJECT PREMISES as the claimant’s physical address.           I

summarize those five claims in the table below:


   Claimant    Claim     Claimed Reason   Type of Employment   Claimed
               Date      for              Affected/            Amount
                         Unemployment     Date Affected

   V.B.        8/25/20   COVID-19         Tattoo Artist/       Approved
                                          3/20/20              $35,550
   J.B.        7/02/20   COVID-19         Retail Sales/        Approved
                                          3/19/20              $1,299
   R.D.        8/17/20   COVID-19         Tattoo Artist/       Approved
                                          3/19/20              $30,000
   S.G.        8/08/20   COVID-19         Tattoo Artist/       Approved
                                          3/20/20              $30,000
   J.T.        8/27/20   COVID-19         Barber/              Approved
                                          3/20/20              $30,000

      27.     Four of the five claims list tattoo artist or barber

as the occupation.       That is further indication that these claims

are fraudulent, because I believe that the SUBJECT PREMISES is
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 31 of 38 Page ID #:31




not a barber shop, tattoo parlor, or the residence of the

claimants, meaning that it is unlikely that the claimants are

associated with the SUBJECT PREMISES.        Also, based on my

training and experience, I know that a single physical address

submitting multiple UI claims is often an indication of fraud.

      28.   In the above still images taken from surveillance

footage at the SUBJECT PREMISES, it appears that IZMITLIAN has a

computer at the SUBJECT PREMISES.       Based on my training and
experience, I know that any device connected to the SUBJECT

PREMISES’ internet, including a computer or cellular phone,

could have submitted any of the 82 claims submitted from the

SUBJECT PREMISES’ IP address.       Also based on my training and

experience, I know that UI fraudsters often maintain records

related to their frauds for a long period of time.          Accordingly,

I believe that IZMITLIAN’s digital devices are likely to contain

evidence of the Subject Offenses.

      29.   As referenced above, IZMITLIAN is known to maintain

pay-owe sheets recording his criminal activity at the SUBJECT

PREMISES.   Further, the text messages between K.R. and IZMITLIAN

indicate that K.R. collects money from individuals for whom

IZMITLIAN submits UI applications.        Accordingly, I believe that

IZMITLIAN’s pay-owe sheets are likely to contain evidence of the

Subject Offenses.

      30.   The Subject Telephone is a cellular phone that serves

as the business phone for the SUBJECT PREMISES.          Based on my

training and experience, I know that a business phone may be

stored at the business itself.       I also know that a cellular
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 32 of 38 Page ID #:32




telephone may be carried on one’s person.         Accordingly, the

Subject Telephone may be stored at the SUBJECT PREMISES or on

IZMITLIAN’s person.

        VI. TRAINING AND EXPERIENCE ON THE SUBJECT OFFENSES

      31.   Based on my training and experience, and on

conversations with other law enforcement officers, I know that

UI fraudsters generally follow recognizable patterns, including,

among other things:

            a.   Submitting numerous UI claims from a single IP

address.

            b.   Using addresses the schemers control as the

addresses submitted to EDD for the claims so that EBP debit

cards and other EDD correspondence will be mailed to these

addresses and thus be accessible to the schemers.          Once the EBP

debit cards arrive, co-schemers commonly withdraw UI benefits

via ATMs or make POS purchases at merchants for goods and

services.

            c.   Submitting UI applications on behalf of knowing

claimants, using the claimant’s real address but with false

information concerning the claimant’s income history or

occupation, and sharing the benefits with the claimant.
            d.   UI fraudsters often maintain UI debit cards and

mail distributed by state workforce agencies in order to continue

to receive the funds and utilize them through ATM transactions or

point of sale purchases.     Fraudsters commonly maintain such items

in their homes, businesses, or in their vehicles.
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 33 of 38 Page ID #:33




             e.    UI fraudsters often maintain paper records of

their fraudulent UI activity.      Such records are commonly

maintained for long periods of time, including in residences,

businesses, and vehicles.

      32.    UI fraudsters commonly use computers, cellular

telephones, and other electronic devices to communicate with

other fraudsters about their defrauding activities through the

use of telephone calls, text messages, email, chat rooms, social

media, and other internet and applications-based communication

forums to obtain and distribute personal identifying

information.      The fraudsters also utilize these devices to apply

for the UI benefits and to transfer and/receive the benefits.

Therefore, evidence related to UI fraud is likely to be found on

electronic storage media found at the SUBJECT PREMISES, as

further described below.

          VII. TRAINING AND EXPERIENCE ON DIGITAL DEVICES5
      33.    Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:



      5As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 34 of 38 Page ID #:34




           a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.          Normally,

when a person deletes a file on a computer, the data contained in

the file does not disappear; rather, the data remain on the hard

drive until overwritten by new data, which may only occur after a

long period of time.     Similarly, files viewed on the Internet are

often automatically downloaded into a temporary directory or

cache that are only overwritten as they are replaced with more

recently downloaded or viewed content and may also be recoverable

months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are not

kept in places where the user stores files, and in places where

the user may be unaware of them.       For example, recoverable data

can include evidence of deleted or edited files; recently used

tasks and processes; online nicknames and passwords in the form

of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 35 of 38 Page ID #:35




who used it.     For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

            d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.     Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.      Law enforcement continuously

develops and acquires new methods of decryption, even for devices

or data that cannot currently be decrypted.
      34.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

            a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.          Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.       Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

            b.    Digital devices capable of storing multiple

gigabytes are now commonplace.      As an example of the amount of
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 36 of 38 Page ID #:36




data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

      35.   The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

            a.   Users may enable a biometric unlock function on
some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or eye,

and the device will automatically unlock if that physical feature

matches one the user has stored on the device.         To unlock a

device enabled with a fingerprint unlock function, a user places

one or more of the user’s fingers on a device’s fingerprint

scanner for approximately one second.       To unlock a device enabled

with a facial, retina, or iris recognition function, the user

holds the device in front of the user’s face with the user’s eyes

open for approximately one second.

            b.   In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when a

device has been restarted or inactive, has not been unlocked for

a certain period of time (often 48 hours or less), or after a

certain number of unsuccessful unlock attempts.         Thus, the

opportunity to use a biometric unlock function even on an enabled

device may exist for only a short time.        I do not know the

passcodes of the devices likely to be found in the search.
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 37 of 38 Page ID #:37




            c.   Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress IZMITLIAN’s thumb and/or fingers on the

device(s); and (2) hold the device(s) in front of IZMITLIAN’s

face with his or her eyes open to activate the facial-, iris-,

and/or retina-recognition feature.

      36.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

///
Case 2:21-mj-01701-DUTY Document 1 Filed 04/09/21 Page 38 of 38 Page ID #:38




                         VIII. CONCLUSION
      37.   For all of the reasons described above, there is

probable cause to believe that the items to be seized described

in Attachment B will be found in a search of the person of ERIC

IZMITLIAN and the SUBJECT PREMISES, as described in Attachments

A-1 and A-2.


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____ day of
March, 2021.



HONORABLE KAREN STEVENSON
UNITED STATES MAGISTRATE JUDGE
